Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-30-2003

Dia v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 02-2460




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Dia v. Atty Gen USA" (2003). 2003 Decisions. Paper 3.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/3


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                Filed December 30, 2003

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                      No. 02-2460


                     SAIDOU DIA,
                            Petitioner
                           v.
                  JOHN ASHCROFT,
         Attorney General of the United States,
                              Respondent

   On Petition for Review of an Order of Removal from
            the Board of Immigration Appeals
               U.S. Department of Justice
        Executive Office for Immigration Review
                  (BIA No. A78-514-349)

                Argued February 3, 2003
     Before: SLOVITER, RENDELL and STAPLETON,
                     Circuit Judges.
            Reargued En Banc May 28, 2003
  Before: SCIRICA, Chief Judge, SLOVITER, NYGAARD,
   ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO,
     FUENTES, SMITH, BECKER and STAPLETON,
                    Circuit Judges.


          ORDER AMENDING SLIP OPINION

The slip opinion filed in the above referenced case on
December 22, 2003 is hereby amended as follows:
                               2


   Page 3 of the slip opinion paragraph immediately
following “III. CONCLUSION . . .” shall be deleted and
replaced with the following:
   “Judge Rendell filed the opinion of the Court in which
Chief Judge Scirica and Judges Nygaard, Barry, Fuentes,
and Smith joined and Judges McKee, Ambro and Becker
joined as to Part II. Judge Alito, joined by Judges Sloviter
and Roth, filed an opinion concurring as to Part I and
dissenting as to Part II. Judge Stapleton filed an opinion
dissenting, in which Judges McKee, Ambro and Becker
joined. Judge McKee filed an opinion concurring as to
Part II.”
                                   By the Court:
                                   /s/ Marjorie O. Rendell
                                   Circuit Judge
Dated: December 30, 2003

A True Copy:
        Teste:

                   Clerk of the United States Court of Appeals
                               for the Third Circuit